Citation Nr: 0529008	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  04-09 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
prostatitis with urethritis.

2.  Entitlement to a disability rating greater than 10 
percent for gout with mixed arthritis of the right ankle.

3.  Entitlement to a disability rating greater than 10 
percent for gout with mixed arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the veteran's service-connected 
bilateral ankle disability was originally characterized as 
mixed-type arthritis of both ankles and rated as 
20 percent disabling.  In a June 2004 decision, the RO 
granted service connection for gout, which was subsumed with 
the previously service-connected mixed arthritis, and 
established separate 10 percent disability evaluations for 
each ankle, effective May 7, 2004.  The veteran has not 
expressed any disagreement with the recharacterization or re-
evaluation of the disability, or continued disagreement with 
the evaluation in place prior to May 7, 2004.  See 38C.F.R. § 
3.400(o)(1) and (2) (2005) (effective date for an award of an 
increased disability rating).  Therefore, the issues before 
the Board concerning the ankles are limited to the issues as 
phrased above.   

The veteran testified before the undersigned at a Travel 
Board hearing in August 2005.  A transcript of that hearing 
has been associated with the claims folder.  

During the Board hearing, the veteran raised the issues of 
service connection for gout in the right elbow and left knee.  
These matters are referred to the RO for the appropriate 
action.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran testified that he voids five times during the 
day and awakes to void two times at night.  

3.  The veteran describes daily ankle pain with exacerbations 
several times a year with severe pain and swelling, during 
which time he was unable to work; there is medical evidence 
of joint swelling with no more than moderate limitation of 
motion of each ankle, but no evidence of active disease 
process or symptoms producing definite impairment of health, 
and no documentation of the described exacerbations. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for 
prostatitis with urethritis have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.115a, 4.115b, Diagnostic Code 7527 (2005).  

2.  The criteria for a disability rating greater than 10 
percent for gout with mixed arthritis of the right ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5017, 
5271 (2005).

3.  The criteria for a disability rating greater than 10 
percent for gout with mixed arthritis of the left ankle have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes 5017, 
5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Prostatitis with Urethritis

The veteran's prostatitis with urethritis is currently rated 
as noncompensable (zero percent disabling) by analogy to 
Diagnostic Code (Code) 7527 (prostate gland injuries, 
infections, hypertrophy, postoperative residuals).  38 C.F.R. 
§ 4.115b.  Code 7527 provides for evaluation as a voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  

With respect to rating as urinary tract infection, the Board 
notes that review of the record discloses no evidence or 
allegation of recent infection to warrant a compensable 
rating.   

Voiding dysfunction may be rated according to urine leakage, 
frequency, or obstructed voiding.  First, although the 
veteran described some apparent urine leakage during the 
Board hearing, there is no evidence or allegation that he 
requires the use of absorbent materials, such that there is 
no basis for a compensable rating based on urine leakage.  
Second, the veteran also appeared to describe sensation of 
urinary retention, which would be indicative of obstructed 
voiding.  However, a compensable rating requires stricture 
disease requiring dilatation every two to three months.  
There is no medical evidence of any stricture disease.  
Therefore, a compensable rating may not be assigned on this 
basis.  

The remaining basis for evaluation is according to urinary 
frequency.  During the Board hearing, the veteran testified 
that he voided five times a day and awoke two times a night 
to void.  There is no medical evidence to support or 
contradict this testimony.  A 10 percent rating is assigned 
for urinary frequency when the daytime voiding interval is 
between two and three hours, or; there is awakening to void 
two times per night.  A 20 percent rating is warranted when 
the daytime voiding interval is between one and two hours, 
or; there is awakening to void three to four times per night.  
See 38 C.F.R. § 4.31 (where the Schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met).  

Based on the veteran's testimony, the Board finds that the 
overall disability picture more closely approximates the 
criteria for a 10 percent rating.  38 C.F.R. § 4.7.  Absent 
more frequent daytime or nighttime voiding, the criteria for 
a higher evaluation are not met. Id.  Accordingly, the Board 
finds that the evidence supports no more than a 10 percent 
disability rating for prostatitis with urethritis.  38 C.F.R. 
§ 4.3.    



2.  Gout with Mixed Arthritis of the Ankle

The RO has assigned a separate 10 percent disability rating 
for gout with mixed arthritis in each ankle pursuant to Code 
5017 (gout) and Code 5271 (limited motion of the ankle).  
38 C.F.R. § 4.71a.  Notes indicate that a disability rated 
under Code 5017 will be evaluated as under Code 5002, 
rheumatoid arthritis.  

Pursuant to Code 5002, rheumatoid arthritis is rated either 
as an active process or based on chronic residuals, whichever 
is higher.  The minimum evaluation for gout as an active 
process, 20 percent, is awarded when there is evidence of one 
or two exacerbations a year in a well-established diagnosis.  
A 40 percent rating is assigned when there are symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.   
  
Chronic residuals, such as limitation of motion or ankylosis, 
are rated under the appropriate diagnostic codes for the 
specific joints involved.  If limitation of motion is 
noncompensable, a 10 percent rating assigned for each major 
joint affected.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5002.  See 38 C.F.R. §§ 4.40, 4.45 (functional loss); 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional loss must 
be considered when a rating is based on limitation of 
motion).  

Under Code 5271, a 10 percent rating is assigned for moderate 
limitation of ankle motion and a maximum rating of 20 percent 
is assigned for marked limitation of motion.  A minimum 
rating of 20 percent is assigned for ankylosis of the ankle 
under Code 5270.  

During the Board hearing, the veteran testified that his 
typically daily level of pain was 6 on a scale from 1 to 10.  
During an attack, the pain level was 10.  At the time of the 
hearing, the veteran had had three attacks that year; he had 
had five attacks in the previous year.  Attacks lasted three 
to four days and involved severe pain and swelling.  He was 
unable to work at all during an attack.  He was employed as a 
forklift operator.    

Review of the medical evidence of record reveals no ankylosis 
of the ankle.  However, limitation of motion is shown.  
Specifically, VA examination in March 2002 showed moderate 
swelling of both ankles with plantar flexion from 0 to 
15 degrees and dorsiflexion from 0 to 15 degrees bilaterally.  
VA examination in May 2004 revealed clear swelling in both 
ankles with plantar flexion from 0 to 
35 degrees and dorsiflexion from 0 to 25 degrees.  See 
38 C.F.R. § 4.71, Plate II (normal range of motion for the 
ankle is plantar flexion from 0 to 45 degrees and 
dorsiflexion from 0 to 20 degrees).  As a whole, the VA 
examination report provides negative evidence against this 
claim.             

The Board finds that this evidence reflects no more than 
moderate limitation of ankle motion, such that the overall 
disability picture does not approximate the criteria for a 20 
percent rating for either ankle under Code 5271.  38 C.F.R. § 
4.7.  

As to whether the veteran's disorder may be rated as an 
"active disease process", the Board notes that there is no 
medical evidence confirming the presence of active disease 
process or documenting the veteran's described attacks.  In 
addition, there is no objective evidence that the gout has 
associated symptoms otherwise producing definite impairment 
of health.  As stated above, the disability is rated either 
as an "active disease process" or according to chronic 
residuals.  The combined rating for the gout with mixed 
arthritis is 20 percent, reflecting the 10 percent assigned 
for each ankle.  The Board does not find disability so severe 
as to more closely approximate the criteria for a 40 percent 
rating for disability as an "active disease process".  Id.  
Post-service medical records, as a whole, provide negative 
evidence against the veteran's claim.  Therefore, the Board 
finds that the preponderance of the evidence is against 
increased disability ratings for gout with mixed arthritis of 
the ankles.  38 C.F.R. § 4.3.  

The Board will continue the separate 10 percent evaluations 
for each ankle as assigned by the RO.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code is upheld if 
supported by explanation and evidence).     

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  That is, by letters dated in 
February 2002 and April 2004, as well as information provided 
in the July 2002 and June 2004 rating decisions and December 
2003 statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  In addition, the December 2003 
statement of the case includes the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that the RO provided its initial VCAA 
notice prior to the July 2002 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
In addition, the April 2004 letter specifically asks the 
veteran to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  The Board also notes 
that the rating decisions in question, the statement of the 
case, and supplemental statement of the case provide 
additional notice to the veteran about his rights and 
obligations under the VCAA.  However, there has been no 
showing or allegation that such supplementary information in 
any way resulted in prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
If anything, the additional notice provided more support to 
the veteran.    

With respect to the duty to assist, the RO has secured 
relevant medical examinations and private medical records as 
authorized by the veteran.  The veteran submitted additional 
private medical evidence, in addition to his testimony at the 
Board hearing.  In his January 2002 claim, the veteran 
mentioned that he was attempting to receive VA medical care.  
During the Board hearing, he mentioned that he did not go to 
VA often and instead used private physicians.  VA's duty to 
assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  However, the veteran 
has not identified any treating VA facility or stated that 
any relevant VA records existed.  

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

The Board notes that the veteran has identified treatment by 
a Dr. T. P. and submitted a June 2003 statement from this 
physician.  However, the stated treatment is for the 
veteran's feet, specifically "pes planovalgus" and 
"painful arch," for which the veteran is not service 
connected.  VA is required to make reasonable efforts to 
obtain private records, but those records must be relevant to 
the claim.  38 U.S.C.A. § 5103A(b).  Moreover, during the 
hearing, the veteran indicated that VA already had all 
relevant records for his appeal.  This was carefully 
addressed by the undersigned in light of the VCAA at hearing.  
As there is no indication or allegation that additional 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A. 


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
10 percent disability rating for prostatitis with urethritis 
is granted.  

A disability rating greater than 10 percent for gout with 
mixed arthritis of the right ankle is denied. 

A disability rating greater than 10 percent for gout with 
mixed arthritis of the left ankle is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


